Name: Commission Regulation (EEC) No 3699/89 of 11 December 1989 establishing for 1990 the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 12. 12. 89 Official Journal of the European Communities No L 362/19 COMMISSION REGULATION (EEC) No 3699/89 of 11 December 1989 establishing for 1990 the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of that paragraph, is given in the Annex hereto. 2. This list shall consist of those vessels exceeding eight metres length overall :  whose primary activity is fishing for shrimps, and  which entered into service before 1 January 1987, and have been fishing with beam trawls in waters beyond the baselines before that date, and  which complied on 1 January 1987 with the technical requirements determined by the legislation of the Member State whose flag they fly or in which they are registered for fishing with beam trawls in the area referred to in Article 9 (3) (a) of Regulation (EEC) No 3094/86, and  whose engine power on 1 January 1987 did not exceed 221 kW and in the case of derated engines did not exceed 300 kW before derating. 3. Vessels which went out of service between 1 July 1986 and 1 January 1987 for reasons of force majeure but which would otherwise comply with the conditions set out in paragraph 2 may appear on the list. Vessels for the construction of which a binding contract was signed before 11 October 1986 may also appear on the list provided that when constructed they comply with the conditions set out in paragraph 2 apart from the references to 1 January 1987. 4. Member States shall verify that vessels included on the list comply with the conditions set out in paragraph 2 and shall , if necessary, notify the Commission of a request for modification of the list in accordance with Article 2. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EEC) No 2220/89 (2), and in particular Article 1 5 thereof, Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentioned in part (a) of that paragraph using beam trawls of which the aggregate beam length exceeds nine metres and paragraph 5 of the said Article 9 provides for the adoption of detailed rules for the implementation of this provision ; Whereas the list is to consist of those vessels which at the date these provisions take effect comply with the criteria set out in Article 9 (3) (b) and (c) of the Regulation and with the technical requirements for access to the said area, as determined by the legislation of their flag State or State of registration ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 (3), as amended by the Act of Accession of Spain and Portugal ; Whereas it is therefore necessary to establish this list and to lay down detailed rules for its establishment and modification ; Whereas it is necessary to define the primary activity of a vessel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION : Article 1 1 . The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls Article 2 1 . Requests for modification of the information in the Annex shall be notified to the Commission by the Member State whose flag the vessel concerned flies or in which it is registered. 2. However, where the modification involves a change of flag or country of registration the request shall be made by the Member State whose flag the vessel flies or in which it is registered after the change. (') OJ No L 288 , 11 . 10 . 1986, p. 1 . (2) OJ No L 211 , 22. 7. 1989, p . 6. (4 OJ No L 24, 27 . 1 . 1983, p. 1 . No L 362/20 Official Journal of the European Communities 12. 12. 89 3 . A request shall include all information necessary to evaluate its compliance with the provisions laid down in Article 1 . It shall also include the name of the vessel, its external identification letters and numbers, its port of registry, its radio call sign and the make and type of engine. 4. The Commission shall evaluate the information submitted. The Commission shall then modify the list referred to in Article 1 in respect of those requests which have been found to conform with the aforementioned provisions. It shall notify all Member States of these modifications, which shall take effect from a date determined by the Commission.  which fished for shrimps for more than half of the time spent at sea during a representative period of 12 consecutive months within the two years preceding the date of entry into force of this Regulation, or  whose income from the sale of shrimps during a representative period of 1 2 consecutive months within the two years preceding the date of entry into force of this Regulation, calculated as a proportion of the total first-hand sales, constituted 50 % or more of their earnings, or  whose total landings during a representative period of 1 2 consecutive months within the two years preceding the date of entry into force of this Regulation included 50 % or more by weight of shrimps. In the case of a vessel replacing another vessel on the list, primary activity may be proved by taking into account the activity of the vessel which it replaces. Article 4 This Regulation shall enter into force on 1 January 1990 . It shall apply until 31 December 1990. Article 3 Vessels whose primary activity is fishing for shrimps are those vessels which have permanently installed on board a boiler suitable for the processing of shrimps and a sieve designed to separate juvenile flatfish from shrimps, and : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1989 . For the Commission Manuel MARlN Vice-President 12. 12. 89 Official Journal of the European Communities No L 362/21 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs- kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ±Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d' immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere -I- numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA A 2 B 42 B 601 BOU 4 BOU 6 BOU 7 BOU 24 K 8 Nancy Branko Van Maerlant Astrid Anja De Enige Zoon Beatrix- Aquarius OPAB OPBP OPYA OPAD OPAF OPAG OPAX OPAH Antwerpen Blankenberge Blankenberge Boekhoute Boekhoute Boekhoute Boekhoute Kieldrecht 213 184 99 79 103 219 202 217 K 13 N 555 N 599 N 782 O 20 O 32 O 62 Morgenster Valentino Zeevogel Nancy Goewind Vicky Seabird II OPAM OPVY OPXQ OQFD OPAT OPBF OPCJ Kieldrecht Nieuwpoort Nieuwpoort Nieuwpoort Oostende Oostende Oostende 218 110 165 110 110 90 206 O 64 O 100 O 101 O 110 O 142 O 211 O 349 O 455 O 481 Black Jack Ã milie Benny Jeaninne-Margaret Hermes Christoph The Lady Zeesymphonie Bi-Si-Ti OPCL OPDV OPDW OPEF OPFL OPIC OPNK OPSC OPTC Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende 110 176 184 192 191 158 220 184 166 No L 362/22 Official Journal of the European Communities 12. 12. 89 1 2 3 4 5 O 533 Virtus OPVC Oostende 147 o 552 Marathon OPW Oostende 99 z 12 Sabrina OPAL Zeebrugge 210 z 31 Doe Stille Voort OPBE Zeebrugge 132 z 201 Marie-Madeleine OPHS Zeebrugge 110 z 403 Stern OPQC Zeebrugge 110 z 430 Margibel OPRD Zeebrugge 184 z 445 Marina OPRS Zeebrugge 220 z 447 Hurricane OPRU Zeebrugge 143 z 472 Condor OPST Zeebrugge 132 z 474 Argo OPSV Zeebrugge 220 z 536 Zeevalk OPVF Zeebrugge 165 z 548 Flamingo OPVR Zeebrugge 220 z 554 Lucky Star II OPVX Zeebrugge 140 z 586 Mermaid OPXD Zeebrugge 143 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 9 Tjalfe XPBF Esbjerg 125 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 428 Holmsland XP3312 Esbjerg 161 E 454 Anna-Ester OUOT Esbjerg 169 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 3 Lone OZYP Haderslev 170 HV 35 Svend Age OZNX Haderslev 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 RÃ ¸m OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 168 RI 450 Perkredes OXUL RingkÃ ¸bing 213 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 1 Delphin DCDK Accumersiel 184 ACC 2 Emma DCGK Accumersiel 175 ACC 3 Nordmark DCBX Accumersiel 114 ACC 4 Freya DCGU Accumersiel 175 ACC 6 Uranus DCCA Accumersiel 175 ACC 7 Elke DCGN Accumersiel 175 ACC 8 Orion DCFM Accumersiel 184 ACC 9 Ozean DCHJ Accumersiel 219 ACC 10 Komet DCWK Accumersiel 218 ACC 11 Johanne Accumersiel 110 ACC 12 Poseidon DCFL Accumersiel 221 ACC 13 Erika DCJD Accumersiel 162 ACC 14 Atlantis DDAN Accumersiel 106 ACC 15 Nordlicht DEEY Accumersiel 175 ACC 16 EdelweiÃ  DCPJ Accumersiel 147 AG 8 Eltje Looden DCKC Greetsiel 132 AZ 5 GebrÃ ¼der DCGW Neuharlingersiel 145 BEN 1 Germania DCBG Bensersiel 184 BEN 2 MÃ ¶we DCET Bensersiel 188 12. 12. 89 Official Journal of the European Communities No L 362/23 1 2 3 4 5 BOR 1 Poseidon DCWE Borkum 132 BOR 2 Insulaner DLZN Borkum 183 BRA 6 Playboy Brake 180 BRA 7 Merkur III DITL Brake 220 BUS 2 Blume I BÃ ¼sum 66 BOS 4 Adler DJIC BÃ ¼sum 110 BOS 6 Daggi DJID BÃ ¼sum 125 CUX 1 Cuxi DFNB Cuxhaven 104 CUX 3 Seestern DFJO Cuxhaven 130 CUX 5 Steenreff DJLB Cuxhaven 103 CUX 6 Heimkehr DFKJ Cuxhaven 130 CUX 7 EdelweiÃ  DFBO Cuxhaven 162 CUX 8 Johanna I Cuxhaven 92 CUX 33-N Jan Cux II Cuxhaven 51 DAN 3 Seestern li Dangast 74 DIT 1 Berendine DCSY Ditzum 188 DIT 2 AnnÃ ¤us Bruhns DCIC Ditzum 110 DIT 3 Jan Janssen Bruhns DCSR Ditzum 146 DIT 4 Spekulant Il Ditzum 51 DIT 5 Gertje Bruhns DCPE Ditzum 107 DIT 6 Heike DCRE Ditzum 170 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 2 Hoffnung DESX Dorum 165 DOR 4 Saphir DFAX Dorum 216 DOR 5 StÃ ¶r DFAT Dorum 164 DOR 8 Delphin Il Dorum 138 DOR 12 Sirius DESC Dorum 165 DOR 13 Dithmarschen DIZM Dorum 130 DOR 15 Else li Dorum 137 DOR 16 Poseidon DFCS Dorum 219 FED 1 Orion DDMP Fedderwaddersiel 199 FED 2 Sirius II Fedderwaddersiel 147 FED 3 Venus DLIL Fedderwaddersiel 217 FED 4 Christine DLIG Fedderwaddersiel 180 FED 5 Butjadingen DDHN Butjadingen 183 FED 6 V6rut DDDT Fedderwaddersiel 93 FED 8 Seerose DDGE Fedderwaddersiel 210 FED 9 Bianka DLIX Fedderwaddersiel 191 FED 10 EdelweiÃ  DDJB Fedderwaddersiel 180 FED 11 Nordstern I Fedderwaddersiel 93 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 152 FRI 6 Nordwind DIQQ Friedrichskoog 125 FRI 7 Polarstern DIRH Friedrichskoog 152 FRI 18 Adler DIQL Friedrichskoog 136 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Marschenland DIRK Friedrichskoog 152 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 138 FRI 75 Luise DIJK Friedrichskoog 147 FRI 76 Anneliese DITD Friedrichskoog 125 FRI 86 Sirius DB5381 Friedrichskoog 125 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 219 GRE 5 Oberon L Greetsiel 216 GRE 6 Albatros DCJJ Greetsiel 221 GRE 7 Emsstrom DCCH Greetsiel . , ^ 180 GRE 8 Nordsee II DCVE 147 No L 362/24 Official Journal of the European Communities 12. 12. 89 1 2 3 4 5 GRE 10 Jan Ysker DDAY Greetsiel 164 GRE 11 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 146 GRE 14 Wangerland DCEQ Greetsiel 184 GRE 15 Zwei Gebruder DCEP Greetsiel 206 GRE 16 Angelika DCEV Greetsiel 147 GRE 17 Odysseus DCFP Greetsiel 206 GRE 18 Karl Zink DCVO Greetsiel 132 GRE 19 Flamingo DCFW Greetsiel 221 GRE 20 Sechs Gebruder DCGO Greetsiel 190 GRE 21 Sturmvogel DCGR Greetsiel 140 GRE 22 Frieda Luise DCPU Greetsiel 191 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 Vorwarts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II l Harlesiel 150 HAR 4 Hilde l Harlesiel 199 HAR 5 Ruth Albrecht DCMJ Harlesiel 170 HAR 6 Grudrun Albrecht DCCD Harlesiel 217 HAR 8 Christine DCLC Harlesiel 220 HAR 10 Wangerland l Harlesiel 155 HAR 14 Georg Albrecht DCBU Harlesiel 180 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 Haye Laurenz DJIS Hooge 136 HOO 3 Nantiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 53 Jeverland DCEV Hooksiel 220 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 2 Heike DJGJ Husum 129 HUS 4 Stefanie DCIU Husum 136 HUS 6 Oland DJFU Husum 85 HUS 7 Gila \ Husum 97 HUS 9 EdelweiÃ  DJGC Husum 180 HUS 10 Ramona DJDF Husum 184 HUS 16 Falke DJDW Husum 129 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 25 Hildegard DJCH Husum 138 HUS 28 Zukunft DLYQ Husum 165 HUS 33 Freya I DCPF Husum 146 NC 458 Ramona DFNZ Cuxhaven 147 NEU 225 Condor DCVS Neuharlingersiel 180 NEU 226 Keen Tied DCBG Neuharlingersiel 147 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 175 NEU 228 Gorch Fock II DCMO Neuharlingersiel 147 NEU 229 Falke DCGQ Neuharlingersiel 174 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 235 Nordlicht Il Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 241 Liebe II Neuharlingersiel 114 NEU 243 Seeschwalbe DFNS Neuharlingersiel 180 NEU 245 Seestern DCJS Neuharlingersiel 213 NEU 319 Nordlicht Il Neuhaus 138 NOR 201 Roswietha DCDN Norddeich 213 NOR 202 Pirola DCRK Norddeich 184 NOR 203 Sperber DFND Norddeich 169 12. 12. 89 Official Journal of the European Communities ' No L 362/25 1 2 3 4 5 NOR 205 Anette DCEM Norddeich 165 NOR 206 Neptun DCKS Norddeich 197 NOR 207 Seestern DCJS Norddeich 147 NOR 208 Erika DCHU Norddeich 180 NOR 209 Sirius DCLS Norddeich 96 NOR 210 Hildegard DCMI Norddeich 147 NOR 211 Helga DCPP Norddeich 175 NOR 212 Alwine DCNM Norddeich 110 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCTA Norddeich 110 NOR 236 Seepferdchen DITX Norderney 99 ON 180 Jupiter DLHG Fedderwaddersiel 221 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 3 Helene DJDR Pellworm 183 PEL 9 Norderoog DLZC Pellworm 176 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolper Bank II DIVO BÃ ¼sum 221 SC 4 Wattenmeer II BÃ ¼sum 184 SC 5 Atlantis DIXG BÃ ¼sum 183 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit DIJR BÃ ¼sum 179 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Engel DITV BÃ ¼sum 184 SC 20 Antje Moller DIQJ BÃ ¼sum 168 SC 21 Blauort DDEZ BÃ ¼sum 184 SC 30 Beate Wika DKOV BÃ ¼sum 183 SC 32 Cornelia DIUR Husum 184 SC 33 Merkur DJGS BÃ ¼sum 162 SC 34 Dithmarschen DIRV BÃ ¼sum 184 SC 36 Achat II BÃ ¼sum 100 SC 37 Rochelsteert DCSV BÃ ¼sum 147 SC 44 Klaus Groth DIUC BÃ ¼sum 184 SC 45 Bussard DJNR BÃ ¼sum 135 SC 52 Sabine DJHT BÃ ¼sum 184 SC 54 Schwalbe DJHS BÃ ¼sum 162 SC 55 Rebecca DJIW BÃ ¼sum 184 SC 57 SÃ ¼dwind DJRS BÃ ¼sum 184 SC 58 Oderbank II BÃ ¼sum 221 SCHL 1 Orion II SchlÃ ¼ttsiel 55 SD 1 Hornsriff DIZQ Friedrichskoog 162 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 165 SD 5 Hoffnung DISX Friedrichskoog 138 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Bussard DFNM Friedrichskoog 184 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 173 SD 13 Antaris DITA Friedrichskoog 147 SD 14 Condor DISD Friedrichskoog 159 No L 362/26 CommunitiesOfficial Journal of the European 12. 12. 89 1 2 3 4 5 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 180 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 22 Kormoran DITY Friedrichskoog 184 SD 23 Odin I DCWX Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 184 SD 25 Nordfriesland DLUW Friedrichskoog 147 SD 26 Paloma G DEWG Friedrichskoog 147 SD 27 Friesland I DJFL Friedrichskoog 110 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 1 29 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DQCD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Catja DIQK Friedrichskoog 184 SH 6 Tanja DIUD Heiligenhafen 221 SPI 1 Sonny-Boy DFBI Spieka 114 SPI 2 Skua DERI Spieka 169 SPI 3 Mowe DCSP Spieka 175 SPI 4 Seehund Spieka 184 SPI 5 Nixe II I Spieka 187 SPI 6 Nordstern DFBG Spieka 107 SPI 7 Fahrwohl DD4413 Spieka 105 SPI 8 Hay \ Spieka 40 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 180 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Nis Randers DJGK TÃ ¶nning 107 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Sylvia DJFY Ording 124 ST 12 Anja II DJIV TÃ ¶nning 165 ST 15 Neptun I DJHK TÃ ¶nning 125 ST 17 Tina I DLYX TÃ ¶nning 165 ST 18 Gebruder DJDC TÃ ¶nning 184 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Jupiter DD6372 TÃ ¶nning 131 ST 24 Karl Nohme DJIF Ording 99 ST 26 Wega DJCE TÃ ¶nning 184 ST 28 Gluck Auf DLZP TÃ ¶nning 184 ST 29 Britta DJBR TÃ ¶nning 147 ST 30 Fabian DJMP TÃ ¶nning 213 SU 2 SÃ ¼deroog DJFC Husum 180 SU 3 Theodor Storm DJDM Husum 176 SU 4 Alk DDBX Nordstrand 162 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 8 Heimatland DLZK Husum 184 SU 9 Antares DLXU Husum 165 SU 11 Anneliese DJES Husum 184 SU 12 Marianne DJDS Husum 184 SU 13 Fortuna DJEN Husum 88 SU 14 RÃ ¼mhart DIVK Husum 130 SW 1 Elfriede DLZV Wyk/Fohr 125 SW 2 - Claudia DJIO Wyk/Fohr 182 SW 3 Rungholt DLYA Wyk/Fohr 182 12. 12. 89 Official Journal of the European Communities No L 362/27 1 2 3 4 5 SW 4 Hartje DJGO Wyk/FÃ ¶hr 184 TÃ N 1 Paloma DJET TÃ ¶nning 74 TÃ N 4 Pornstrom DJGD TÃ ¶nning 88 TÃ N 15 Blondi DJKW TÃ ¶nning 99 TÃ N 32 Capella II DJES TÃ ¶nning 166 VAR 1 Sturmvogel Varel 162 VAR 6 Hein Godenwind DDBL Varel 180 VAR 18 Helga Varel 109 WIT 1 Kehrwieder DJFM WittdÃ ¼n 146 WIT 2 Karl-Georg DDHQ WittdÃ ¼n 137 WIT 12 Nausikaa DDFA WittdÃ ¼n 135 WRE 1 Apollo DFCM Wremen 188 WRE 2 Koralle DFBB Wremen 131 WRE 3 Falke DESJ Wremen 169 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 CÃ ¶ndor DETZ Wremen 110 WRE 7 Seerose DCFJ Wremen 138 WRE 9 Neptun DISK Wremen 184 WRE 10 Julia DJHL Wremen 220 WYK 23 Pirat li Wyk/FÃ ¶hr 59 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 341077L DK 65944SOY FP 7466 FU 4888 Dunkerque Dunkerque 55 180 Nautilus Ã ric-Marie-Ange PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 5 Morgenster PGAW Oostburg-Breskens 221 BR 7 Res Nova PHAI Oostburg-Breskens 221 BR 10 Johanna PFDQ Oostburg-Breskens 221 BR 19 Adriana \ Oostburg-Breskens 166 BR 23 Nellie PGEL Oostburg-Breskens 177 BR 50 Johanna PFDJ Oostburg-Breskens 191 DZ 3 Alina PCMH Delfzijl 174 DZ 7 Nely PGFS Delfzijl 177 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder l Goedereede 221 GO 52 Elisabeth \ Goedereede 110 HA 13 Wobbegien Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 41 Antje Harlingen 132 HA 50 Zeevalk PIXY Harlingen 166 HA 75 Elizabeth PDWR Harlingen 221 HD 9 Nieuwe Diep Il Den Helder 221 HD 57 El Vera PDWA Den Helder 221 HD 175 Johanna PFEO Den Helder 162 KG 2 Maris Stella PFWH Kdrtgene 221 KG 5 Zeearend PIWG Kortgene 221 KG 6 Imantje Kortgene 221 KG 7 Christina PDKG Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 KW 144 Samenwerking PHIB Katwijk 221 LO 5 Eeltje Jan Ulrum-Lauwersoog 124 LO 8 Zeester II Ulrum-Lauwersoog 206 LO 20 Zwarte Arend Ulrum-Lauwersoog 188 No L 362/28 Official Journal of the European Communities 12. 12. 89 1 2 3 4 5 NZ 1 Spera in Deo Terneuzen 83 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan Goedereede-Ouddorp 188 OD 5 Clara Jacoba Goedereede-Ouddorp 113 OD 18 De Kraak Goedereede-Ouddorp 198 SL 22 Nella Goedereede-Stellendam 124 TH 5 Adriana Maatje PCDG Tholen 221 TH 6 Johanna Cornelia PFDD Tholen 221 TH 15 Lena Elizabeth PFOF Tholen 221 TH 36 Isabella PEXR Tholen 221 TS 3 Bass Rock l Terschelling 156 TX 50 Deneb Texel 188 TX 88 Anna Maria PCRR Texel 221 UQ 2 Stormvogel Usquert 125 UQ 4 Rottum Usquert 162 UQ 7 Truus Usquert 184 UQ 8 Zeemeeuw Usquert 94 UQ 16 Atlantis Usquert 147 UQ 17 Greetje Usquert 121 WL 5 Grietje PEKH Westdongeradeel 221 WL 8 Albatros Westdongeradeel 92 WL 15 Monte Tjerk Westdongeradeel 107 WON 2 Suze PHUN Wonseradeel 220 WON 29 Albertje Wonseradeel 136 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 121 WR 2 Carla Maria PDHV Wieringen 188 WR 10 Petrina PGSD Wieringen 188 WR 21 Jente PFCW Wieringen 184 WR 22 Barend Jan Wieringen 221 WR 27 Visarend I Wieringen 177 WR 34 Leendert Jan PFNU Wieringen 221 WR 36 Cornelis Willem Il Wieringen 169 WR 42 Johanna Diewertje Il Wieringen 221 WR 54 Cornelis Nan Il Wieringen 221 WR 57 Jacoba Wieringen 214 WR 60 Verwachting PIGG Wieringen 138 WR 71 Marry An PFVJ Wieringen 133 WR 75 Sandra Petra PHIG Wieringen 177 WR 77 Ananjah Conzelo PCQZ Wieringen 188 WR 88 Rana PGYN Wieringen 184 WR 98 Else Jeanette PDXK Wieringen 177 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 118 WR 128 Concordia PDJQ Wieringen 221 WR 213 Simone PHMP Wieringen 169 WR 222 Anna Tatjana PCRL Wieringen 220 WR 244 Texelstroom PHXZ Wieringen 174 YE 52 Adriana PCEB Reimerswaal-Yerseke 221 YE 138 Maatje Helena PFSB Reimerswaal-Yerseke 221 ZK 2 Jacob Geer Truida PEYM Ulrum-Zoutkamp 188 ZK 9 Drie Gebroeders Il Ulrum-Zoutkamp 162 ZK 11 Hoop Van Zegen Ulrum-Zoutkamp 188 ZK 12 Louwina II Il Ulrum-Zoutkamp 174 ZK 17 Johannes Dirk I-I Ulrum-Zoutkamp , 113 ZK 18 Levenslang Ulrum-Zoutkamp 138 ZK 21 =- Anna \ Ulrum-Zoutkamp 125 ZK 23 Wilhelmina PIOU Ulrum-Zoutkamp 173 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138